Cite as 2017 Ark. App. 366

                 ARKANSAS COURT OF APPEALS
                                      No.   CR-16-1057

MAX DOUGLAS BISHOP                                Opinion Delivered: May 31, 2017
                               APPELLANT
                                                  APPEAL FROM THE BENTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 04CR-08-1150]

STATE OF ARKANSAS                                 HONORABLE BRADLEY LEWIS
                                 APPELLEE         KARREN, JUDGE

                                                  MOTION DENIED; PETITION
                                                  MOOT

                                      PER CURIAM

       This case arises from the order of the Benton County Circuit Court denying Max

Douglas Bishop’s petition for postconviction relief, in which he raised claims of ineffective

assistance of counsel pursuant to Ark. R. Crim. P. 37.1 (2016). Acting pro se, Bishop

appealed the circuit court’s order to our court. See Bishop v. State, 2017 Ark. App. 246. We

remanded for rebriefing because his brief did not comply with the requirements of Arkansas

Supreme Court Rule 4-7(c) (2016), the rule governing pro se briefs filed by incarcerated

persons in appeals of postconviction-relief proceedings and civil appeals. Bishop, 2017 Ark.

App. 246, at 2. Bishop has now filed with our court a petition for writ of mandamus,

praying that we direct the circuit court to grant his motion for transcript and payment of

costs and a motion for extension of time to file his substituted brief.

       Subsequent to our order for rebriefing, our supreme court issued an opinion

amending Supreme Court Rule 4-7. In re Amendment to Rule 4-7 of the Rules of the Supreme

Court and Court of Appeals, 2017 Ark. 168 (per curiam). Those amendments, in part, struck
                                 Cite as 2017 Ark. App. 366

requirements of the 2016 rule that were the basis for our order for rebriefing. See Ark. Sup.

Ct. R. 4-7(a) & (c) (2017) (requiring substantial compliance with the rule and specifying the

contents of briefs). Our order for rebriefing is no longer necessary because Rule 4-7 has

been amended. We therefore deny Bishop’s motion for extension of time to file a

substituted brief.

       Although jurisdiction of “[p]etitions for mandamus directed to . . . circuit courts” lies

with our supreme court, Ark. Sup. Court Rule 1-2(a)(3), Bishop’s petition for mandamus

is now moot and need not be reassigned. The clerk of our court is ordered to restore the

case on the calendar.

       Motion denied; petition moot.




                                               2